Citation Nr: 0809580	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1969 until 
September 1972, and from August 1993 until December 1993. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  

A January 2006 rating decision granted the veteran service 
connection for hepatitis C at a noncompensable rating, 
effective December 30, 2005.  A rating decision in February 
2006 changed the effective date of compensation to December 
30, 2004, and continued the non-compensable rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last afforded a VA examination of his 
hepatitis C in January 2006.  The veteran's representative 
has asserted that the veteran's condition has 'become worse 
since [the veteran] lost his job over it.'  See April 2006 VA 
Form 646.  In addition, the veteran's representative contends 
that the latest medical records have not been associated with 
the file and considered by the RO.  Id.  Based on the 
foregoing, the Board finds that a contemporaneous VA 
examination is necessary to evaluate the current level of 
severity of the veteran's service-connected hepatitis C.  38 
U.S.C.A. § 5103A(d).  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (stating that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any more contemporaneous 
clinical records are obtained and 
associated with the claims file, in 
particular records of treatment from the 
VAMC Greater Nebraska-Western Iowa Health 
Center, dated after April 2005.  

2.  After associating any evidence 
received in response to the above request 
to the claims folder, schedule the veteran 
for a VA examination to determine the 
current nature and extent of his service-
connected hepatitis C.  All necessary 
tests and studies should be conducted.  
All pertinent symptoms should be described 
in full.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



